DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckin, JR. et al. (U.S. Pub. No. 2009/0177161) (previously cited) in view of  Crawford (U.S. Pub. No. 2003/0208161) (previously cited) and Toth et al. (U.S. Pat. No. 6491670).
Regarding claim 1, McGuckin discloses:
A cannulation assembly (Abstract discloses a needle assembly) comprising: a housing (housing in the form of a handle 76); a needle (outer cannula or needle 12) selectively extendable from a proximal end of said housing (paragraph 0089 discloses wherein the outer cannula 12 can be advanced or retracted using a slidable inner component 78); a tube (infusion needle 11) arranged to pass through the housing and through a bore of said needle such that an insertion end of said tube is arranged to selectively project from an insertion end of said needle (Figure 22 shows wherein the infusion needle projects from the outer cannula 12 and paragraph 0092 discloses wherein the infusion needle 11 can be displaced relative to the cannula 12); and a slide (slidable inner component 78) mounted to the needle in sliding engagement with the housing and arranged to move the needle from a retracted position to an insertion position such that the needle projects from said housing (paragraph 0089 discloses wherein the outer cannula 12 can be advanced or retracted using a slidable inner component 78 and figure 21 shows wherein the outer cannula 12 is projected from the housing 76); wherein said slide is further arranged to move the needle from the insertion paragraph 0089 discloses wherein the outer cannula 12 can be retracted using a slidable inner component 78 and paragraph 0092 discloses wherein the device can contain a screw-type, ratchet-type, or trigger activated slide which would cause the device to be locked in position).
Yet McGuckin does not disclose:
wherein the insertion end of said tube is arranged to slide within, and form an annular seal against an inside diameter of the needle.
However, in the same field of needle delivery devices, Crawford discloses:
wherein the insertion end of said tube is arranged to slide within, and form an annular seal against an inside diameter of the needle (paragraph 0045 and figure 1 disclose wherein the cylindrical internal cannula 50 (tube) forms a seal within the internal lumen 30 of the cylindrical external cannula 22 (needle; see figure 1) and wherein the seal formed between the two cylindrical tubes would be annular) and paragraph 0046 discloses wherein the internal cannula 50 is adapted for axial movement (slide) within the internal lumen 30 of the cylindrical external cannula 22).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the insertion end of said tube is arranged to slide within, and form an annular seal against an inside diameter of the needle, as taught by Crawford, in order to allow for transport of fluids within the device without the unwanted flow of fluid between sections or parts of the device.
Yet the combination does not disclose:

However, in the same field of needle delivery devices, Toth discloses:
wherein the insertion end of said tube is spherically tipped in shape, and said spherically tipped insertion end has an increased outside diameter (At least abstract, figures 1-4, column 1, lines 60-65 and column 3, lines 7-29 disclose wherein the cannula has a spherical shaped tip or insertion end that has an increased outside diameter). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the insertion end of said tube is spherically tipped in shape, and said spherically tipped insertion end has an increased outside diameter, as taught by Toth, in order to have duller softer tubing for inserting into a desired location so as to prevent further poking or damage once inside the relevant body area.  
Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of Crawford and Toth, as applied to claim 1, and further in view of Hourmand et al. (U.S. Pub No. 2013/0274662) (Previously cited).
Regarding claim 2, McGuckin in view of Crawford and Toth discloses the cannulation assembly of claim 1, yet McGuckin does not disclose:
wherein said housing includes a first lock arranged to prevent the needle from being extended for re-use whilst in the locked position.
However, in the same field of needle delivery devices, Hourmand teaches:
paragraph 0075 describes wherein following use the needle is retracted and is permanently locked within the needle shroud).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said housing includes a first lock arranged to prevent the needle from being extended for re-use whilst in the locked position, as taught by Hourmand, in order to prevent the needle from being used between multiple procedures and/or patients so as to prevent the possible transmittal of germs, bacteria, or disease.  
Regarding claim 3, McGuckin in view of Crawford and Toth discloses the cannulation assembly of claim 2, yet McGuckin does not disclose: 
wherein the first lock includes corresponding lugs on the slide and the housing, said lugs arranged to permit the slide to retract into the locked position but prevent the slide from moving from the locked position through an interference between the respective lugs.
However, in the same field of needle delivery devices, Hourmand discloses:
wherein the first lock includes corresponding lugs on the slide and the housing (lug 7.4), said lugs arranged to permit the slide to retract into the locked position but prevent the slide from moving from the locked position through an interference between the respective lugs (paragraph 0091 describes wherein the lug is used in the sliding engagement of the needle; and paragraph 0093 describes wherein the lug disengages when the needle returns to the proximal or disengaged position to assist in the locking mechanism).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the 
Regarding claim 7, McGuckin in view of Crawford, Toth, and Hourmand discloses the cannulation assembly of claim 2, yet McGuckin does not disclose:
wherein said housing includes a second lock intermediate to the locked position and the proximal position, said second lock arranged to selectively release the needle on engagement.
However, in the same field of needle delivery devices, Crawford discloses:
wherein said housing includes a second lock intermediate to the locked position and the proximal position, said second lock arranged to selectively release the needle on engagement (paragraph 0068 describes wherein the lever has a second release position for releasing the needle from the holder for engagement).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein said housing includes a second lock intermediate to the locked position and the proximal position, said second lock arranged to selectively release the needle on engagement, as taught by Crawford, in order to allow the needle to be disengaged so as to prevent accidental poking or reuse of the device.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of   Crawford and Toth, as applied to claim 1, and further in view of Toh et al. (U.S. Pub No. 2015/0065918) (previously cited).

wherein the needle is arranged to penetrate an umbilical cord, an external diameter of said needle corresponding to the bore of said umbilical cord.
However, in the same field of needle delivery devices, Toh teaches:
wherein the needle is arranged to penetrate an umbilical cord, an external diameter of said needle corresponding to the bore of said umbilical cord (paragraph 0126 describes wherein the catheter is arranged to be penetrated into the umbilical cord and is sized such that the catheter diameter is equal to the diameter of the cord vein).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the needle is arranged to penetrate an umbilical cord, an external diameter of said needle corresponding to the bore of said umbilical cord, as taught by Toh, in order to have a sliding engage able cannulation assembly that is capable of being inserted into an umbilical cord so as to remove umbilical cord fluid for the collection of stem cells.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of   Crawford and Toth, as applied to claim 1, and further in view of Tong et al. (U.S. Pub. No. 2013/0296889) (previously cited).
Regarding claim 8, McGuckin in view of Crawford and Toth discloses the cannulation assembly of claim 1, yet McGuckin does not disclose:
wherein a bevel of said needle includes a reverse curve
However, in the same field of needle delivery systems, Tong discloses:
Figures 12 and 13 show wherein the bevel of the needle assembly has a reverse curve).
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein a bevel of said needle includes a reverse curve, as taught by Tong, as a simple substitution for the straight bevel of McGuckin, in order to achieve the predictable result of being able to be inserted at different angles from that of a straight needle. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McGuckin in view of   Crawford, Toth, and Tong, as applied to claim 8, and further in view of Peterson (U.S. Pub No. 2008/0077157) (previously cited).
Regarding claim 9, McGuckin in view of Crawford, Toth, and Tong teaches the cannulation assembly of claim 8, yet McGuckin does not teach: 
wherein the reverse curve is an "S" shaped spline.
Yet, in the same field of cannulation insertion devices, Peterson teaches:
wherein the reverse curve is an "S" shaped spline (paragraph 0024 describes wherein the insertion portion has an s-curve shape 42).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the reverse curve is an "S" shaped spline, as taught by Peterson, in order to reduce the amount of force required for insertion and help create a less invasive means for inserting the needle into the desired location and thus reducing the amount of external bleeding. 
Response to Amendment
Applicant amended claim 1 in the response filed 03/30/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1-4 and 7-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 03/30/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.F./Examiner, Art Unit 3791  

/MATTHEW KREMER/Primary Examiner, Art Unit 3791